—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered June 12, 1995, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in its initial charge to the jury regarding count eight of the indictment is not preserved for appellate review (see, CPL 470.05 [2]; People v McKenzie, 67 NY2d 695; People v Leitzsey, 173 AD2d 488). In any event, this contention is without merit (see, People v Mackey, 49 NY2d 274).
The defendant’s assertion that the court failed meaningfully *571to respond to a note from the jury regarding count seven and that it gave an incorrect supplemental charge concerning that count of the indictment is academic, as the defendant was acquitted of count seven. Further, the defendant’s argument that the court’s supplemental charge concerning count seven operated to confuse the jury and may have affected their verdict as to count eight was not preserved for appellate review (see, CPL 470.05 [2]; People v McKenzie, supra; People v Leitzsey, supra). In any event, given, inter alia, the court’s express direction to the jury that they consider the evidence as to each burglary separately, the contention is without merit (see, People v Moody, 220 AD2d 460; People v Lugo, 218 AD2d 711; People v Trama, 160 AD2d 748).
The court’s conduct and remarks during trial did not deprive the defendant of a fair trial (see, People v Moulton, 43 NY2d 944; People v Casanova, 124 AD2d 813).
The sentence imposed was neither harsh nor excessive (see, People v Farrar, 52 NY2d 302; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit (see, People v Brown, 48 NY2d 388; People v McKenzie, 173 AD2d 493). Rosenblatt, J. P., Ritter, McGinity and Luciano, JJ., concur.